Exhibit 99.1 ARCA Biopharma announces completion of enrollment for genetic-af Phase 2b clinical trial GENETIC-AF Evaluating Gencaro as Potentially First Genetically-Targeted Treatment for Atrial Fibrillation ARCA Estimates Reporting Top-line Phase 2B Data in the First Quarter of 2018 Westminster, CO, August 16, 2017 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company applying a precision medicine approach to developing genetically-targeted therapies for cardiovascular diseases, today announced the completion of enrollment for GENETIC-AF, a Phase 2B, double-blind, superiority clinical trial evaluating GencaroTM (bucindolol hydrochloride) as a potential genetically-targeted treatment for atrial fibrillation (AF).ARCA expects to report top-line Phase 2B data late in the first quarter of 2018.
